Citation Nr: 9910973	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The appellant is the veteran's surviving spouse.  The veteran 
had active service from December 1963 to December 1983, and 
died in May 1995.  His primary specialty for 15 years and 2 
months of his military service in the Air Force was nuclear 
weapons specialist.  He was an engineering assistant 
technician for four years and 9 months.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

According to the certificate of death, the immediate cause of 
the veteran's death was bone marrow disease-polycythemia.  
Arteriosclerosis was certified as a contributory cause of the 
veteran's death which was not related to the immediate cause 
of death.  The appellant contends that service connection is 
warranted for the cause of the veteran's death because his 
polycythemia vera was caused by his exposure to nuclear 
radiation and extremely toxic organic solvents during 
service.  

Although the RO has addressed the appellant's claim on a de 
novo basis, the record reflects that service connection for 
the cause of the veteran's death was originally denied in an 
unappealed rating decision of June 1995.  The evidence added 
to the record since the March 1996 decision includes 
scientific evidence indicating that polycythemia vera may be 
caused by radiation exposure.  This evidence is not 
cumulative or duplicative of the evidence previously of 
record and is so significant that it must be considered to 
fairly decide the merits of the claim.  Therefore, it is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a).  The reopened claim must 
be addressed on a de novo basis.

The Board notes that the veteran's service medical records 
are not on file.  Apparently, the National Personnel Records 
Center accidentally provided the RO with service medical 
records for another veteran.  The record does not reflect 
that the RO has made another request to the National 
Personnel Records Center for the veteran's service medical 
records.  

The Board further notes that in May 1994, Thomas E. Gribbin, 
M.D., a VA staff hematologist reported that the veteran had 
been treated for polycythemia vera, a type of malignant 
disease involving the bone marrow; that he was first seen by 
VA in December 1993; and that he had been followed at a 
private facility since diagnosis in December 1990.  The 
physician opined that while it is difficult to determine with 
certainty, there is a strong possibility that this bone 
marrow disorder was related to the veteran's work while in 
the service as a nuclear weapons technician.  

The Board acknowledges that polycythemia vera is not a 
disease subject to presumptive service connection on a 
radiation basis and that 38 C.F.R. § 3.311(b)(3) (1998) 
specifically indicates that the developmental provisions of 
§ 3.311 are not applicable to polycythemia vera.  Never the 
less, service connection may be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet.App. 78 (1993). 

Although the record contains some scientific text and the 
foregoing opinion from the veteran's treating physician 
supportive of the claim, the record contains no specific 
information concerning the extent of any radiation or toxic 
solvent exposure sustained by the veteran during service.

Finally, the Board notes that the RO has not adjudicated the 
appellant's June 1995 claim for accrued benefits.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the appellant 
to indicate whether she is aware of any 
pertinent treatment received by the 
veteran in service and if so, to provide 
specific details concerning such 
treatment, to include the facility(ies) 
and approximate date (s) of such 
treatment.  Then, the RO should undertake 
appropriate development to obtain all 
available service medical records for the 
veteran.  

2.  The RO should also request the 
appellant to provide the names, addresses 
and approximate dates of treatment or 
evaluation for any post-service health 
care providers who may possess additional 
records pertinent to her claims.  

3.  After the appellant responds, the RO 
should take the appropriate steps to 
secure copies of all indicated records.  

4.  The Surgeon General of the Air Force 
should be provided with a copy of the 
veteran's service personnel records and 
be requested to provide any available 
information concerning the extent, if 
any, to which the veteran was exposed to 
radiation and/or solvents coincident to 
his military service.

5.  After the above development has been 
completed, the RO should forward the 
claims folder for review by a board 
certified specialist in hematology.  The 
hematologist should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's exposure to radiation and/or 
solvents in service played a material 
causal role in his development of 
polycythemia vera.  

6.  After the above development has been 
completed, the RO should undertake any 
other indicated development, adjudicate 
the claim for accrued benefits and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and be given the appropriate 
time in which to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
is free to submit any additional evidence she desires to have 
considered in connection with the current appeal.  No action 
is required of the appellant until she is otherwise notified 
by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

